Vanguard Variable Insurance Fund Conservative Allocation Portfolio Vanguard Variable Insurance Fund Moderate Allocation Portfolio Supplement to the Prospectuses and Summary Prospectuses Important Changes to the Portfolios The boards of trustees of the Portfolios have approved a reallocation of a portion of each Portfolio’s bond exposure from domestic bonds to international bonds. This change will not affect a Portfolio’s overall allocation to bonds. The Portfolios are expected to implement these changes in the coming months. The Portfolios’ allocations to underlying bond funds will change as follows: Vanguard Variable Insurance Fund Vanguard Total Total Bond Market International Bond Portfolio Index Portfolio Index Fund Vanguard Variable Insurance Fund Before 60.0% — Conservative Allocation Portfolio After 48.0% 12.0% Vanguard Variable Insurance Fund Before 40.0% — Moderate Allocation Portfolio After 32.0% 8.0% © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS TIBB 022013
